  Case 3:21-cv-00345-SPM Document 7 Filed 04/19/21 Page 1 of 9 Page ID #62




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MICHAEL CURTIS REYNOLDS,
 #10671-023,

                        Plaintiff,
                                                     Case No. 21-cv-00345-SPM
 v.

 FAISAL VAKIL AHMED,
 ERIC WILLIAMS, and
 AW SANTIAGO,

                        Defendants.

                              MEMORANDUM AND ORDER
MCGLYNN, District Judge:

        Plaintiff Michael Reynolds, an inmate with the Federal Bureau of Prisons who is currently

incarcerated at the Federal Correctional Institution located in Greenville, Illinois (FCI-Greenville),

brings this civil rights action alleging violations of his constitutional rights by persons acting under

the color of federal authority that occurred in connection with inadequate COVID-19 precautions.

See Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971) (allowing “suits against federal

employees for violation of constitutional rights”). He seeks injunctive relief in the form of a prison

transfer to the Northeast region of the United States and monetary damages. (Doc. 1, p. 5). Along

with the Complaint, Reynolds has filed a Motion for Preliminary Injunction. (Doc. 2).

        Prior to addressing the Motion for Preliminary Injunction, the Court will conduct a

preliminary review of the Complaint pursuant to 28 U.S.C. § 1915A. Under Section 1915A, any

portion of a complaint that is legally frivolous, malicious, meritless, or asks for money damages

from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C. § 1915A(b).

At this juncture, the factual allegations of the pro se Complaint are to be liberally construed.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).
                                             Page 1 of 9
  Case 3:21-cv-00345-SPM Document 7 Filed 04/19/21 Page 2 of 9 Page ID #63




                              PRELIMINARY MATTER – FILING FEE

       Reynolds has not paid the $402 filing fee, nor has he sought leave to proceed in forma

pauperis (“IFP”) in this case as he is required. See 28 U.S.C. § 1914(a). As a matter of course, the

Clerk of Court has sent notice that Reynolds has 30 days to either pay or move for IFP status. (Doc.

4). Regardless, because Reynolds seeks immediate emergency injunctive relief, the Court will take

up the case now. See Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680 (7th Cir. 2012).

However, Reynolds must still meet his obligations with regard to the filing fee. He must either pay

the $402 filing fee or submit a motion for leave to proceed IFP in this action, together with his

inmate trust fund account statement for the six month period prior to the filing date of this case,

no later than April 30, 2021. (Doc. 4). If Reynolds fails to either pay or submit his IFP motion, this

action shall be subject to dismissal for failure to comply with an order of the Court. See FED. R.

CIV. P 41(b).

       Because Reynolds discloses that prior to filing this action he has accumulated at least three

“strikes” for purposes of Section 1915(g), he must also assert that he is under imminent danger of

serious physical injury if he files a motion to proceed IFP. (Doc. 1, p. 8) ); see also Reynolds v.

USA, 19-cv-1390-JPG, 2020 WL 128683 at *1 (S.D. Ill. Jan. 10, 2020) (discussing Reynolds’s

case history). Reynolds has filed a Motion for Changes to Filing in which he (1) notifies the Court

of a new service address for Defendant Williams; (2) claims imminent danger; and (3) offers

arbitration to Defendants. (Doc. 6). The Motion is granted to the extent Reynolds is notifying the

Court of a service address for Williams. However, as Reynolds has not filed an IFP motion and

supporting financial information, the Court will not consider imminent danger at this time, and the

Motion for Changes is denied. Furthermore, to the extent Reynolds is requesting a settlement

conference with Defendants by requesting arbitration, such request is premature and denied.

Defendants have not had been served and have not had an opportunity to fully investigate the
                                            Page 2 of 9
  Case 3:21-cv-00345-SPM Document 7 Filed 04/19/21 Page 3 of 9 Page ID #64




merits of the case, which bears directly on any possible negotiations.

                                         THE COMPLAINT

       Reynolds alleges the following: An outbreak of the COVID-19 virus occurred at FCI-

Greenville when Dr. Ahmed, who is not licensed to practice medicine in Illinois, brought an inmate

known to be infected with the virus into Reynold’s housing unit without quarantining the inmate

for 14 days prior to placement. (Doc. 1, p. 12). Dr. Ahmed also allowed staff members with

COVID-19 to work in Reynold’s housing unit, further exposing him to the virus. Due to Dr.

Ahmed’s failure to maintain quarantine procedures, over 218 inmates at FCI-Greenville, including

Reynolds, have contracted COVID-19. (Id.; Doc. 2, p. 2). Defendants Warden Williams and

Assistant Warden Santiago knew that Dr. Ahmed did not maintain proper quarantine procedures.

(Doc. 1, p. 13). Additionally, Warden Williams was advised of staff refusing to wear masks,

travelling to and from quarantine blocks, and working in quarantined areas and then working in a

general population block during the COVID-19 outbreak. (Id.).

       Dr. Ahmed has also halted all medical treatment during the pandemic. (Doc. 1, pp. 5, 7,

13). Reynolds continues to experience lingering COVID symptoms, such as cough, chest pains,

fatigue, muscle and joint pain, and nose bleeds. (Doc. 1, p. 12; Doc. 2, p. 12). He submitted sick

calls for these issues and his hernia pain, but Dr. Ahmed ignored his requests for treatment. (Id.).

       Reynolds is 63 years old and has a recorded family medical history of congenital heart

failure. (Doc. 1, p. 12). In the last three years, Dr. Ahmed has not taken any EKG’s or sent

Reynolds to an outside specialist for his heart condition. Dr. Ahmed also did not provide any

medical attention to Reynolds, despite the fact he has a high risk of suffering complications from

the virus due to his age and other medical conditions. (Id. at p. 12-13).

                                    PRELIMINARY DISMISSALS

       In the Complaint, Reynolds indicates that he is bringing his claims against federal officials
                                            Page 3 of 9
  Case 3:21-cv-00345-SPM Document 7 Filed 04/19/21 Page 4 of 9 Page ID #65




for the violation of his constitutional rights pursuant to Bivens. (Doc. 1, p. 3). He also has filed a

“notice of final denial,” and so, it appears he is attempting to pursue claims pursuant to the Federal

Tort Claims Act (“FTCA”) See 28 U.S.C. § 2675(a) (requiring exhaustion prior to filing suit).

       The FTCA authorizes “civil actions on claims against the United States, for money

damages ... for ... personal injury or death caused by the negligent or wrongful act or omission of

any employee of the Government while acting within the scope of his office or employment.” 28

U.S.C. § 1346(b)(1) (emphasis added). The “only proper defendant in an FTCA action is the

United States.” Jackson v. Kotter, 541 F.3d 688, 693 (7th Cir. 2008); Hughes v. United States, 701

F.2d 56, 58 (7th Cir. 1982). See 28 U.S.C. § 2679(b). The United States must be named as a party.

       Here, Reynolds has failed to name the United States as a defendant in the case caption.

Therefore, any claims brought pursuant to the FTCA are dismissed without prejudice. See Myles

v. United States, 416 F. 3d 551, 551(7th Cir. 2005) (citing FED. R. CIV. P. 10(a)).

                                            DISCUSSION

       Based on the allegations of the Complaint, the Court finds it convenient to designate the

following Counts:

       Count 1:        Eighth Amendment claim of deliberate indifference to serious
                       medical conditions against Dr. Ahmed for denying Reynolds
                       medical treatment for his hernia pain, COVID-19 symptoms, and
                       heart condition.

       Count 2:        Eighth Amendment claim of unconstitutional conditions of
                       confinement against Dr. Ahmed, Williams, and Santiago for failing
                       to enforce and implement necessary safety protocols to protect
                       Reynolds from exposure to COVID-19.

       Count 3:        Eighth Amendment claim against Williams and Santiago for
                       allowing an unlicensed doctor to work at FCI-Greenville.

       The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any other claim that is mentioned

                                            Page 4 of 9
    Case 3:21-cv-00345-SPM Document 7 Filed 04/19/21 Page 5 of 9 Page ID #66




in the Complaint but not addressed in this Order should be considered dismissed without

prejudice as inadequately pled under the Twombly 1 pleading standard.

                                                  Counts 1 and 2

         Having reviewed the allegations, the Court finds that Reynolds adequately sets forth

allegations against Defendants in Counts 1 and 2, and his Eighth Amendment claims shall proceed.

See Cose v. Gorske, 761 F. App’x 603, 606 (7th Cir. 2019) (providing that a deliberate indifference

claim was sufficiently pled where plaintiff stated that a defendant knew of his medical condition

from the medical records); Gillis v. Litscher, 468 F. 3d 488, 491 (7th Cir. 2006) (a prison official

may be liable for denying humane conditions of confinement if the official knows the inmate faces

a substantial risk of serious harm and disregards that risk) (citations omitted). 2

                                                      Count 3

         In the Complaint, Reynolds states that Warden Williams and Assistant Warden Santiago

knew Dr. Ahmed was not licensed and still allowed him to work at FCI-Greenville. (See Doc. 1,

pp. 4, 13).

         To successfully plead a constitutional claim, Reynolds must allege that Williams and

Santiago were personally involved in violating his rights. A “defendant cannot be liable under

Bivens on the theory of repondeat superior or supervisory liability, rather, there must be individual

participation and involvement by the defendant…each Government official, his or her title

notwithstanding, is only liable for his or her own misconduct.” Arnett v. Webster, 658 F. 3d 742,

757 (7th Cir. 2011). Additionally, as Reynolds was informed by Judge Gilbert in Reynolds v.



1
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (7th Cir. 2007).
2
  Bivens “authorizes the filing of constitutional tort suits against federal officers in much the same way the 42 U.S.C.
§ 1983 authorizes such suits against state officers…” King v. Fed. Bureau of Prisons, 415 F. 3d 634, 636 (7th Cir.
2005). Both types of claims are “conceptually identical and further the same policies,” so courts often look to Section
1983 and its “decisional gloss” for guidance in construing the scope of the Bivens remedy. Green v. Carlson, 581 F.2d
669, 673 (7th Cir. 1978) (recognizing Eighth Amendment claims in Bivens action).
                                                    Page 5 of 9
  Case 3:21-cv-00345-SPM Document 7 Filed 04/19/21 Page 6 of 9 Page ID #67




Ahmed practicing without a license “is neither a tort nor a violation of [his] constitutional rights

under the theory set forth in Bivens…” No. 19-cv-1132-JPG, 2019 WL 5536851, at *1 (S.D. Ill.

Oct. 25, 2019).

       Because Reynolds has not alleged personal involvement by Williams and Santiago in a

constitutional violation by allowing Dr. Ahmed to work at FCI-Greenville, Count 3 is dismissed.

                                        INJUNCTIVE RELIEF

       Reynolds requests injunctive relief, in addition to money damages. (Doc. 1, p. 5). In a claim

for injunctive relief, the government official who is responsible for carrying out the requested relief

would be named as a defendant in his or her official capacity. See Gonzalez v. Feinerman, 663

F.3d 311, 315 (7th Cir.2011). In the context of prison litigation, the official is usually the warden

of the institution where the inmate is incarcerated. Accordingly, Reynolds may proceed on his

claim for injunctive relief against Defendant Williams, in his official capacity as Warden of FCI-

Greenville.

                             MOTION FOR PRELIMINARY INJUNCTION

       In the Motion for Preliminary Injunction, Reynolds claims that proper COVID-19

procedures are still not being implemented at FCI-Greenville. (Doc. 2, p. 2). He states that if the

situation remains unchanged, he will again contract the virus.

       Reynold’s request for a preliminary injunction will remain pending until Defendants have

been served. Defendants are ordered to respond to the request for a preliminary injunction

within 14 days of service of the pleadings in this case, at which point the Court will determine

the need for a hearing on the motion requesting a preliminary injunction.

                                            DISPOSITION

       For the reasons stated above, the Complaint survives screening pursuant to Section 1915A.

Count 1 shall proceed against Dr. Ahmed, and Count 2 shall proceed against Dr. Ahmed,
                                            Page 6 of 9
  Case 3:21-cv-00345-SPM Document 7 Filed 04/19/21 Page 7 of 9 Page ID #68




Williams, and Santiago. Count 3 is DISMISSED without prejudice.

       The Motion for Preliminary Injunction (Doc. 2) remains pending and Defendants are

DIRECTED to file a response to the motion within 14 days of service of the pleadings.

       The Motion for Changes to Filing (Doc. 6) is GRANTED in part and DENIED in part.

       In accordance with the Court’s Order at Doc. 4, Reynolds is DIRECTED to pay the $402

filing fee or submit a motion for leave to proceed IFP in this action, together with his inmate trust

fund account statement for the six month period prior to the filing date of this case, no later than

April 30, 2021. If Reynolds fails to either pay or submit his IFP motion, this action shall be subject

to dismissal for failure to comply with an order of the Court. See FED. R. CIV. P 41(b).

       The Clerk of Court shall prepare for Defendants Santiago and Ahmed the following: (1)

Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Complaint, and this Memorandum and Order to Defendants’ place of employment as identified by

Plaintiff Reynolds. If a defendant fails to sign and return the Waiver of Service of Summons (Form

6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate

steps to effect formal service on that defendant, and the Court will require the defendant pay the

full costs of formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       Because Warden Williams is a defendant in his individual and official capacities, the

Clerk of Court is DIRECTED to complete, on Reynold’s behalf, a summons and form USM-285

for service of process on Defendant Williams; the Clerk shall issue the completed summons. The

United States Marshal SHALL serve Defendant Williams pursuant to Rule 4(e) of the Federal

Rules of Civil Procedure. All costs of service shall be advanced by the United States, and the Clerk

shall provide all necessary materials and copies to the United States Marshals Service.

       In addition, pursuant to Federal Rule of Civil Procedure 4(i), the Clerk shall (1) personally
                                            Page 7 of 9
  Case 3:21-cv-00345-SPM Document 7 Filed 04/19/21 Page 8 of 9 Page ID #69




deliver to or send by registered or certified mail addressed to the civil-process clerk at the office

of the United States Attorney for the Southern District of Illinois a copy of the summons, the

Complaint, and this Memorandum and Order; and (2) send by registered or certified mail to the

Attorney General of the United States at Washington, D.C., a copy of the summons, the Complaint,

and this Memorandum and Order.

       If a defendant cannot be found at the work address provided by Plaintiff Reynolds, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not known, his

last known address. This information shall be used only for sending the forms as directed above

or for formally effecting service. Any documentation of the address shall be retained only by the

Clerk. Address information shall not be maintained in the court file or disclosed by the Clerk.

       Because this suit addresses medical claims, the Clerk of Court is DIRECTED to enter the

standard qualified protective order pursuant to the Health Insurance Portability and Accountability

Act.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.

       If judgment is rendered against Reynolds, and the judgment includes the payment of costs

under Section 1915, he will be required to pay the full amount of the costs, regardless of whether

an application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Reynolds is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a
                                            Page 8 of 9
  Case 3:21-cv-00345-SPM Document 7 Filed 04/19/21 Page 9 of 9 Page ID #70




delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: April 19, 2021

                                                        s/Stephen P. McGlynn
                                                       STEPHEN P. MCGLYNN
                                                       United States District Judge




                                          Notice to Plaintiff

The Court will take the necessary steps to notify the appropriate defendants of your lawsuit and
serve them with a copy of your complaint. After service has been achieved, the defendants will
enter their appearance and file an Answer to the complaint. It will likely take at least 60 days from
the date of this Order to receive the defendants’ Answers, but it is entirely possible that it will take
90 days or more. When all of the defendants have filed Answers, the Court will enter a Scheduling
Order containing important information on deadlines, discovery, and procedures. Plaintiff is
advised to wait until counsel has appeared for the defendants before filing any motions, to give the
defendants notice and an opportunity to respond to those motions. Motions filed before defendants’
counsel has filed an appearance will generally be denied as premature. Plaintiff need not submit
any evidence to the Court at his time, unless otherwise directed by the Court.




                                             Page 9 of 9
